DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following title is suggested: BIODEGRADABLE MATERIAL FOR ADDITIVE MANUFACTUING.
Claim Objections
Claims 1 and 4-5 are objected to because of the following informalities:  claim 1, line 1: amend “Additive Manufacture” to –additive manufacturing--; claim 4, line 1: amend “where in” to –wherein--; claim 5, lone 1: amend “AM” to –additive manufacture--; claim 5, line 2: amend “Providing” to –providing--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2: is “material” referring to “an improved material” in line 1 or something else?
Claim 1, line 4: “the breakdown” lacks positive antecedent basis.
Claim 1, lines 5-6: “useful lifetime…” lacks positive antecedent basis.
Claim 5, line 3: is “material” referring to “a biodegradable AM material” in line 1, “a base material” in line 2 or something else?
Claim 5, line 6: “the breakdown” lacks positive antecedent basis.
Claim 5, line 6: is “the material” (two occurrences) referring to “a biodegradable AM material” in line 1, “a base material” in line 2, “material” in line 3 or something else?
Claim 5, line 7: “useful lifetime…” lacks positive antecedent basis.
Claim 5, line 6: is “the material” referring to “a biodegradable AM material” in line 1, “a base material” in line 2, “material” in line 3 or something else?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayer et al (US 2018/0222111).
Re 1. 	Bayer discloses
a biodegrading additive incorporated in the material which facilitates the breakdown of the material when the material is placed in an environment for disposal, as after the useful lifetime of the object made from the material (a material and method of additive manufacturing of biodegradable and biocompatible polymers. In particular, the invention is an additive manufacturing method for forming ethyl cellulosic parts and the parts made therefrom.  " biodegradable" material refers to material that can be degraded and/or absorbed by cells or organisms, and the degradation materials are biocompatible.  The phrase " biodegradable polymer" refers to a synthetic or natural polymer which can be degraded (i.e., broken down) in the physiological environment such as by enzymes, microbes, or proteins.).
Re 2. 	Bayer discloses that the material is a polymeric material ([0001]).
Re 3. 	Bayer discloses that the material is a polymeric powder ([0019] The material may also be comprised of a filler that assists in the imparting of a desired property such as rheological, mechanical, coloration, or other function. Examples of fillers include inorganic particulates (e.g., carbon black, calcium carbonate, titanium oxide, carbon nanotubes, clays and talc) and organic particulates (e.g., sugar, flour, and starch) and organic compounds, including, for example, dyes and pigments.).
Re 5. 	Bayer discloses
providing a base material (150) for use in making an object which is generated through layerwise build-up of material corresponding to consecutive cross sections of the object to be built (Fig. 1); and
introducing a biodegrading additive that is incorporated in the material which facilitates the breakdown of the material when the material is placed in an environment for disposal, as after the useful lifetime of the object made from the material (see claim 1 rejection above).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/RICK K CHANG/                                                                                       Primary Examiner, Art Unit 3726